Per Curiam.
The reversal in this court of the original order (251 App. Div. 267) relates back to the commencement of the proceedings. The Domestic Relations Court was thereafter without power to make any further direction for the payment of money based upon such order. There was no justification for that part of the order appealed from which directed the payment of a further $180.
That part of the order which awarded to petitioner the money paid to the support bureau prior to the reversal of the order, but not collected by her, was equally without justification. Payment of money into the custody of the support bureau under section 29 of the Domestic Relations Court Act of the City of New York is not payment to the wife and does not pass title to her. Section 29-a of the act shows that title to unclaimed money remains subject to further determination, and payment may be ordered to the person making the deposit. When the original order was reversed any rights of the petitioner to the money then on deposit were extinguished and appellant became entitled to an order directing repayment thereof.
The order appealed from should be reversed and motion granted.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.; Cohn, J., dissents and votes for modification.